           EXHIBIT 11




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 1 of 23 Document 106-11
EEOC v.                                                                                                          Amy Stevenson
Wal-Mart Stores East, L.P.                                                                                   September 21, 2018
                                                        Page 1                                                           Page 3
 1            IN THE UNITED STATES DISTRICT COURT                   1   Exhibit 36 - CCAP Entry For Worthless Check Charge
                                                                                    in Calumet County..................... 115
 2          FOR THE EASTERN DISTRICT OF WISCONSIN                   2   Exhibit 37 - Notes of EEOC Interview of Marlo
                                                                                     Spaeth................................ 154
 3 --------------------------------------------------------         3   Exhibit 38 - EEOC Interview of Amy Stevenson....... 163
                                                                        Exhibit 39 - Coaching For Improvement Policy At
 4 EQUAL EMPLOYMENT OPPORTUNITY                                     4               Wal-Mart.............................. 206
   COMMISSION,                                                          Exhibit 40 - Wal-Mart's Discrimination &
 5                                                                  5               Harassment Prevention Policy.......... 207
                    Plaintiff,                                          Exhibit 41 - Wal-Mart's Open Door Communication
 6                                                                  6                Policy................................ 210
         -vs-                        Case No. 1:17-CV-00070             Exhibit 42 - Wal-Mart's Harassment Policy.......... 210
 7                                                                  7   Exhibit 43 - Wal-Mart's Field Attendance and
   WAL-MART STORES EAST, L.P.,                                                      Punctuality Policy.................... 211
 8                                                                  8   Exhibit 44 - Printout From the Company's
                    Defendant.                                                       Attendance and Tracking System For
 9                                                                  9                Marlo For the Dates Indicated......... 213
   --------------------------------------------------------             Exhibit 45 - Complaint With DOJ.................... 223
10                                                                 10   Exhibit 46 - Notes of a Phone Conversation Between
                                                                                     Ms. Stevenson and Someone At the EEOC
11                Video Examination of AMY STEVENSON, taken        11                on Or About May 9, 2016 .............. 250
                                                                        Exhibit 47 - Medical Records....................... 255
12 at the instance of the Defendant, under and pursuant to         12
13 the Federal Rules of Civil Procedure, before KARA D.            13                            * * * * *
14 SHAWHAN, a Certified Realtime Reporter, Registered Merit        14   Disposition Of Original Exhibit/s:
15 Reporter and Notary Public in and for the State of              15   Attached To Original Transcript
16 Wisconsin, at Holiday Inn, 4601 Calumet Avenue,                 16
                                                                                                 * * * * *
17 Manitowoc, Wisconsin, on September 21, 2018, commencing         17
18 at 7:59 a.m. and concluding at 4:12 p.m.                        18
19                                                                 19
20                                                                 20
21                                                                 21
22                                                                 22
23                                                                 23
24                                                                 24
25                                                                 25

                                                        Page 2                                                           Page 4
 1                       A P P E A R A N C E S
                                                                    1    TRANSCRIPT OF PROCEEDINGS
 2   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, by
     MS. CARRIE VANCE,                                              2    THE VIDEOGRAPHER: We're now on the
 3   MS. LESLIE N. CARTER,
     310 West Wisconsin Avenue, Suite 500,                          3 record for a matter in the U.S. District Court,
 4   Milwaukee, Wisconsin 53203,
     (414)297-1130,                                                 4 Eastern District of Wisconsin, Green Bay Division,
 5   carrie.vance@eeoc.gov,
     appeared on behalf of the Plaintiff.                           5 Case No. 1:17-cv-00070, EEOC versus Wal-Mart Stores
 6                                                                  6 East, L.P.
     MWH LAW GROUP, LLC, by
 7   MR. EMERY HARLAN,
                                                                    7    It's the 21st of September, 2018. It's
     735 North Water Street,
 8   Milwaukee, Wisconsin 53202,                                    8 now 7:59 Central Time. This is the video-recorded
     (414)436-0353,
 9   emery.harlan@mwhlawgroup.com,                                  9 deposition of Amy Stevenson. We're in the
     appeared on behalf of the Defendant.
10                                                                 10 Manitowoc Holiday Inn. My name is Doug vanderHoof,
                        A L S O    P R E S E N T
11                                                                 11 legal video specialist, representing -- excuse me
     Ms. Marlo Spaeth;
12   Ms. Barbara Barnes;                                           12 -- Lexitas.
     Mr. Doug vanderHoof, Videographer.
13                                                                 13    For the record, would counsel please
14                              * * * * *                          14 introduce themselves and state who they represent.
                                I N D E X
15                                                                 15    MR. HARLAN: Emery Harlan on behalf of
16   Examination:                                          Page    16 Defendant Wal-Mart.
17   By Mr. Harlan.....................................      5     17    MS. VANCE: Attorney Carrie Vance with
     By Ms. Vance......................................    277
18   By Mr. Harlan.....................................    282     18 the United States Equal Employment Opportunity
19                                                                 19 Commission.
     Exhibits Identified:                                  Page
20                                                                 20    MS. CARTER: And Attorney Leslie Carter
     Exhibit 31 - Copy of Documents Ms. Stevenson
21                Provided to EEOC and Were Produced to            21 with the Equal Employment Opportunity Commission.
                  Mr. Harlan............................     15
22   Exhibit 32 - Press Release.........................     75    22    THE VIDEOGRAPHER: Thank you. Would you
     Exhibit 33 - Letters of Guardianship of the Estate
23                Due to Incompetency................... 103       23 swear the witness, please.
     Exhibit 34 - Bankruptcy Petition................... 108
24   Exhibit 35 - CCAP Entry Regarding Worthless Check             24    AMY STEVENSON, called as a witness
                    Charge in Brown County................ 113
25                                                                 25 herein, having been first duly sworn on oath, was


Min-U-Script®                        www.LexitasNG.com            Lexitas      888-267-1200                       (1) Pages 1 - 4
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 2 of 23 Document 106-11
EEOC v.                                                                                                     Amy Stevenson
Wal-Mart Stores East, L.P.                                                                              September 21, 2018
                                                    Page 33                                                        Page 35

 1   A. That was a quote from the manager that was sitting      1   A. I would believe it to be identical, yes.
 2   right here, those two lines.                               2   Q. Okay. And did you do anything with the Americans
 3   Q. And when you say "right here," for the record,          3   with Disabilities Act material that you took to
 4   you're referring to --                                     4   that meeting with management?
 5   A. Right to my right.                                      5   A. Did I do anything with it? I held it up and showed
 6   Q. Okay.                                                   6   it to everybody.
 7   A. Those two lines together were stated.                   7   Q. Did you disseminate a copy of it to the folks who
 8   Q. Oh. So this is all one quote.                           8   were there?
 9   A. Well, it's -- The first part -- The first line is       9   A. That sounds like something I would have done, but I
10   more of a quote. The second line is more of a             10   don't recall.
11   paraphrase.                                               11   Q. Okay. But you do recall holding it up at some
12   Q. Were these words said around the same time?            12   point during the meeting.
13   A. Yes. By the same person.                               13   A. Absolutely.
14   Q. Okay. So the same person said, "Marlo didn't like      14   Q. Okay. And the person who was to your right at that
15   me at first," and then also said words to the             15   meeting, do you recall that person's name?
16   effect "when I taught her new things."                    16   A. No.
17   A. Correct.                                               17   Q. A woman?
18   Q. And why were those things important from your          18   A. Woman.
19   perspective to write on 746?                              19   Q. Okay. And it wasn't Julia, and it wasn't Karen?
20   A. Same reason. My notes. Just to have them for           20   A. Julia was not in the meeting; and no, it wasn't
21   reference.                                                21   Karen.
22   Q. And what did you understand those words to mean?       22   Q. Okay. Got it. All right. Moving on. Page 749.
23   A. I think it was -- It was confirmation to me that at    23   Oh. Before we go to 749, so if I understood your
24   least this one individual seated to my right              24   testimony, you created a folder of notes -- Well,
25   understood that -- or witnessed -- maybe didn't           25   strike that. Exhibit 31 was in a folder of

                                                    Page 34                                                        Page 36

 1   understand, but witnessed the difficulty in change         1   documents that you kept and maintained over time.
 2   in Marlo's routine. She noted to me that Marlo             2   Correct?
 3   didn't like her because she was teaching her new           3   A. "Maintained" is a strong word. When I had the
 4   things.                                                    4   fire, paperwork was all thrown together and ended
 5   Q. Did she say Marlo told her that's why she didn't        5   up at a central location, so things may have been
 6   like her at first?                                         6   subsequently located and put in the file before
 7   A. She did not say that, that I recall.                    7   Wednesday, but my answer to your question is not
 8   Q. Got it. Then on Pages 747, 748, they look like two      8   necessarily in a timely basis.
 9   pages regarding the Americans with Disabilities            9   Q. Okay. So the notes and other material that's part
10   Act, and it looks like it bears the date of               10   of Exhibit 31, they were not put into a folder
11   9-18-2018. Do you recall where these pages came           11   after they were created.
12   from?                                                     12   A. They may have been.
13   A. This is a printout from this week replicating the      13   Q. They may have been.
14   printout that I took to that meeting with managers        14   A. Um-hum.
15   at Wal-Mart. The original could not be located            15   Q. Why would some of the things be here and certain
16   likely due to the fact that there was a fire at my        16   other things not be here if it was all in the same
17   business, and that's where I kept most of my              17   location?
18   paperwork. So this is a replica of that. The              18      MS. VANCE: Objection, assumes facts not
19   answer is, this is a replica of what I took to that       19   in evidence.
20   meeting when I spoke to Karen and the group of            20      BY MR. HARLAN:
21   managers for reference purposes.                          21   Q. If you know. Well, is it true that as you created
22   Q. Okay. So your recollection is you took some            22   documents -- As documents came into existence that
23   information about the Americans with Disabilities         23   related to your sister's case, you kept them in a
24   Act that is either identical to what's on Pages 747       24   central place, in a folder?
25   and 748 or substantially the same.                        25   A. The central place was not a stable place. It was

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                    (9) Pages 33 - 36
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 3 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                    Page 45                                                       Page 47

 1   Q. Okay. So there's no other document --                   1 any way she would have known that you had called on
 2   A. No.                                                     2 that day?
 3   Q. -- anywhere? Okay. All right. And so in that            3 A. I don't know how they communicate there.
 4   call, she mentioned that 20 days would be                  4 Q. Right. And I'm just asking are you aware how she
 5   approximate date when -- or time frame to get the          5 could possibly have known you would have called on
 6   answer to the question that was on the table at the        6 8-14 if -- and we don't know -- you didn't tell the
 7   meeting.                                                   7 person who picked up the phone --
 8   A. That was my understanding, yeah. That's what she        8 A. How could she possibly have known?
 9   told me.                                                   9    MS. VANCE: Objection, asked and
10   Q. Okay. And then you have on these notes "Fired          10 answered.
11   7-10."                                                    11    BY MR. HARLAN:
12   A. Correct.                                               12 Q. Yeah. Go ahead. Yeah. How would she have known
13   Q. Was that something mentioned by somebody during        13 that you called her on August 14 if you did not
14   that call?                                                14 tell the person who picked up the phone "Hey, let
15   A. No.                                                    15 Robin know that Ms. Stevenson tried to reach her
16   Q. Okay. That's just a fact as you understood it.         16 today"? How would she have known that you called
17   A. Correct.                                               17 looking for her?
18   Q. Okay. And then you had "Met 7-16." Was that            18 A. I don't know how they communicate. They may have
19   something mentioned during the phone call on              19 told her that I called.
20   August 3 with Robin?                                      20 Q. Okay. Do you recall who you spoke to on the 14th?
21   A. I don't believe so.                                    21 A. No. A name? No.
22   Q. Okay. Again, that's a fact based on what you           22 Q. Okay. Do you recall what you said to the person on
23   understood the situation to be.                           23 the 14th?
24   A. Correct.                                               24 A. My practice would be to say who I am and who I want
25   Q. And what was the purpose of writing those two facts    25 to talk to.


                                                    Page 46                                                       Page 48

 1   underneath the -- your notes about the call with           1   Q. Okay.
 2   Robin on August 3?                                         2   A. I don't --
 3   A. The purpose was to do the math, which is the next       3   Q. And consistent with your practice in terms of who
 4   line, showing that 20 days was August 5.                   4   you are, what would your practice have been in
 5   Q. Okay. All right. Then we see an entry here of           5   terms of identifying who you are? What would you
 6   "8-14, not in," so I'm assuming that means you             6   -- What words would you have used?
 7   tried to call Robin on that day and did not get to         7   A. This is "Amy Jo Stevenson, Marlo Spaeth's sister."
 8   her.                                                       8   Q. Okay.
 9   A. Correct.                                                9      MS. VANCE: Can I ask for a break in the
10   Q. Did you leave a message?                               10   next few minutes or now? It's 9:00.
11   A. There was no message system.                           11      MR. HARLAN: Yeah. Of course.
12   Q. Okay. You just called and got no answer?               12      MS. VANCE: Okay. Let's go off the
13   A. She doesn't have a phone number -- She doesn't have    13   record.
14   a desk or a phone number. Yeah. She doesn't have          14      THE VIDEOGRAPHER: Okay. We're going off
15   a phone number. I have to call and ask for her,           15   the record. It is 9:02.
16   and they say, "She's not in." That's the end of           16      (A break was taken.)
17   the phone call.                                           17      THE VIDEOGRAPHER: Okay. We're back on
18   Q. And the person that you would have spoken to, did      18   the record at 9:15.
19   you say, "Hey, could you let her know that                19      BY MR. HARLAN:
20   Ms. Stevenson called"?                                    20   Q. Okay. So we were looking at Exhibit 31, Page 750.
21   A. I may or may not have.                                 21   Then just going down the rest of the entries there,
22   Q. Okay. But you're not sure.                             22   on 8-14 and 8-18 it says, "Not in." I'm assuming
23   A. Correct.                                               23   that you called and weren't able to get to Robin on
24   Q. All right. And if you didn't tell someone to let       24   that day?
25   Robin know that you had called, can you think of          25   A. Correct.

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                  (12) Pages 45 - 48
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 4 of 23 Document 106-11
EEOC v.                                                                                                   Amy Stevenson
Wal-Mart Stores East, L.P.                                                                            September 21, 2018
                                                   Page 49                                                       Page 51

 1   Q. On those days? I'm sorry. And again, you would         1   through?
 2   have just -- You wouldn't have left a message. You        2   A. Correct.
 3   would have called and asked for her, and she wasn't       3   Q. Okay. You didn't leave a message?
 4   available.                                                4   A. I don't recall.
 5   A. I don't believe I left a message.                      5   Q. Okay. Am I reading the next entry as 9 --
 6   Q. Okay. All right. And then on 8-21, what's your         6   September 8?
 7   recollection of what happened on that day?                7   A. I believe so.
 8   A. I -- Based on my notes, it would appear that I did     8   Q. Okay. What happened on that day?
 9   reach her, and her response to my question is --          9   A. It would appear that I reached her. She still had
10   was that she will "check on it and call me." She         10   not gotten confirmation. When she does, she will
11   "has my number."                                         11   call Marlo, and she was waiting on Kent.
12   Q. And is that all you recall from that conversation     12   Q. Okay. Do you recall anything else being said on
13   on that date?                                            13   September 8 during the call you had with Robin on
14   A. My request and her answer. I believe so.              14   that day by you or Robin?
15   Q. And what was your request during that call?           15   A. I believe the term "regional office" was used.
16   A. As I mentioned before, we had the meeting where we    16   Q. Anything else you recall?
17   -- I spoke about the ADA and asked for the               17   A. No.
18   reasonable accommodation and asked if Marlo, since       18   Q. Okay. Then we have an entry on 9 -- September 21.
19   she was rehireable, if she could have her job back,      19   What do you recall being said on that date?
20   and her response was she "will check on it and           20   A. It would appear that I reached her again, and she
21   call." She "has my number."                              21   told me they have come to a conclusion and that she
22   Q. So did you leave that conversation with the           22   would have to speak with Marlo. She couldn't say
23   impression that Robin wasn't the person that could       23   anything to me.
24   make the decision on whether Ms. Spaeth would be         24   Q. What did you say in response to that?
25   rehired?                                                 25   A. "Okay. I'll call Marlo."

                                                   Page 50                                                       Page 52

 1   A. I already had that impression.                         1   Q. Okay. Did you ask why they couldn't speak to you?
 2   Q. Okay. And for the record, Ms. Spaeth and               2   A. I don't think so.
 3   Ms. Barnes have departed. Correct?                        3   Q. And am I correct that at this particular time you
 4   A. Correct.                                               4   were not Marlo's legal guardian?
 5   Q. And where did they go? Do you know?                    5   A. Correct. Her mother was still alive. I was her
 6   A. Right now?                                             6   acting guardian, not her legal guardian.
 7   Q. Yeah. Where did they leave the deposition and head     7   Q. Okay. And when you say you were her "acting
 8   to?                                                       8   guardian," was that a position or office that you
 9   A. For breakfast.                                         9   held --
10   Q. Okay. And are they having breakfast in the hotel      10   A. No.
11   or somewhere else?                                       11   Q. -- by virtue of some court decree or order?
12   A. Across the parking lot at Perkins.                    12   A. No.
13   Q. Okay. And are they waiting here for you to take       13   Q. Okay. That's more of a practical designation?
14   them home, or how are they going to get from this        14   A. Practical.
15   location to wherever they're going?                      15   Q. All right. Then the next few pages -- Well, strike
16   A. That is not the plan. They'll ride the transit.       16   that. Any other communications with Wal-Mart
17   Q. Okay. So Ms. Barnes also gets around via bus.         17   between August 3 and September 21 that you can
18   A. Correct.                                              18   recall other than what's referenced on Page 750?
19   Q. She doesn't drive.                                    19   A. No.
20   A. No.                                                   20   Q. No e-mail communications?
21   Q. Okay. Then it looks like you made another call on     21   A. No.
22   August 31?                                               22   Q. Okay. No in-person visits with anyone between
23   A. Yes.                                                  23   those two dates?
24   Q. Just like the prior calls where Ms. -- where Robin    24   A. No.
25   wasn't available, you asked for her and didn't get       25   Q. Okay. All right. Then 751 through 756 looks like

Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                  (13) Pages 49 - 52
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 5 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                  Page 145                                                       Page 147

 1   Q. Okay.                                                  1   Q. All right. Can you recall how many times you heard
 2   A. Within one year of her employment ending.              2   it from Marlo or your mother that she was being
 3   Q. So the first time that you learned from Marlo that     3   asked to work a 1-to-5 shift?
 4   she was being asked to work a shift that was 1 to 5       4   A. Less than 100.
 5   was after her employment ended at Wal-Mart?               5   Q. And more than?
 6   A. Within one year before her employment --               6   A. A couple dozen.
 7   Q. Oh. Prior --                                           7   Q. Now, can you tell me about any of -- So you're
 8   A. Correct.                                               8   saying it's between 24 and 100 times within a
 9   Q. One year prior to her leaving her employ of            9   one-year period of her -- before she left Wal-Mart
10   Wal-Mart.                                                10   that you heard from Marlo or her mother that she
11   A. Correct.                                              11   was being asked to move to a 1-to-5 work schedule.
12   Q. Okay. When was the first occasion -- So the first     12   Can you tell me about what Marlo or your mother
13   occasion was one year prior to her leaving, and          13   said on any one occasion? Since you can't identify
14   tell me about that occasion.                             14   any specific one, can you tell me what you recall
15   A. Within one year.                                      15   your mother saying or Marlo saying about the shift
16   Q. Within one year. So tell me about that first          16   change on any occasion?
17   instance when you recall Marlo communicating this        17   A. I don't think she was asked.
18   to you. Were you at her house? Was she at your           18   Q. So the answer is "yes," you can recall something?
19   house? Over the phone? E-mail? What was it?              19   I don't want you to guess. I want you to tell me
20   A. I don't recall the first one. I just recall           20   what specifically you can recall on any occasion
21   several. I see us in the car maybe when I picked         21   where that subject came up.
22   her up from work one time. I see us in Mom's car.        22   A. I was speaking to what you said, that I don't think
23   Q. I'm not following when you say "I see us."            23   they asked her. They just handed her a printout.
24   A. I was told it so many times. I don't recall the       24   Q. Okay. I appreciate that clarification. But I need
25   first time, was your question to recall the first        25   to know whether you can recall what was said by

                                                  Page 146                                                       Page 148

 1   time, and I don't know when the first time was.           1   your mother or Marlo on any instance or any
 2   Q. And you can't recall what the circumstance was,        2   occasion.
 3   whether you were picking her up from work, a social       3   A. Marlo repeatedly cited that she would miss the bus.
 4   event, telephone call.                                    4   She would miss dinner. And conversations with my
 5   A. It could have been any of those --                     5   mom included the need to contact Karen.
 6   Q. Okay.                                                  6   Q. Anything else?
 7   A. -- or all of those.                                    7   A. Not at this time.
 8   Q. Okay. So if I understand your testimony, you know      8   Q. Okay. And did you take any notes of those
 9   that you heard about it more than once from Marlo         9   conversations?
10   that she was being asked to work this 1-to-5 shift.      10   A. No.
11   You believe the first time was within a year before      11   Q. Any of them?
12   she left Wal-Mart.                                       12   A. Not written, no.
13   A. I believe all of the times were within one year.      13   Q. Okay. When you say "not written," what other kind
14   Q. Okay. So all the times that you had communications    14   of note is there if it's not in writing? I'm not
15   with Marlo about the fact that she was being asked       15   trying to be funny. I just don't know what else --
16   to work a 1-to-5 shift was within a one-year period      16   A. A mental note.
17   before she left Wal-Mart.                                17   Q. Okay. So you --
18   A. Correct.                                              18   A. But those aren't any good.
19   Q. And so you can't tell me the first time you recall    19   Q. No. They're good if you can recall them. That's
20   this being said. You can't relate where you were,        20   what -- It looks like you made a mental note
21   who was present, what exactly she said.                  21   because you're telling me about it.
22   A. The first time I was told may have been from my       22   A. All I recall is notes. I can't specifically give
23   mother.                                                  23   you quote/unquotes, but mental notes I can give
24   Q. But you don't know for sure.                          24   you.
25   A. I don't.                                              25   Q. And you've given it to me. Right? There's no

Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                (37) Pages 145 - 148
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 6 of 23 Document 106-11
EEOC v.                                                                                                   Amy Stevenson
Wal-Mart Stores East, L.P.                                                                            September 21, 2018
                                                   Page 149                                                     Page 151

 1   other mental note that you have that you haven't           1   12-to-4 schedule. Fair?
 2   shared in this deposition right now. Correct?              2   A. No.
 3   A. Right.                                                  3   Q. Okay.
 4   Q. All right. So just to go back so I make sure I'm        4   A. To this day she thinks her schedule is noon to 4.
 5   clear. Okay. So if I understand your testimony             5   Q. So even though she was telling you that her
 6   then, the sum total of what you can recall Marlo or        6   managers were directing her to work the
 7   your mother conveying on the subject of her being          7   1-to-5 schedule, she still thought that she was
 8   directed to work a 1-to-5 shift instead of her             8   working a 12-to-4 schedule.
 9   normal 12-to-4 shift was over the course of a year,        9   A. I don't think she ever said anything about her
10   between 20 and 100 times -- 24 and 100 times during       10   managers directing her. She just had a piece of
11   a one-year period prior to her leaving, you heard         11   paper that Karen gave her.
12   Marlo say in response to being directed to work the       12   Q. Okay. So let me ask it this way. What did Marlo,
13   1-to-5 shift that she would miss the bus, miss            13   in your discussions with her, communicate to you
14   dinner. And what you heard from your mother was           14   verbally, nonverbally, that causes you to believe
15   "We need to contact Karen."                               15   that Marlo believed that she was still working a
16   A. Those are summations of what I said, but yes. I        16   12-to-4 schedule?
17   just -- All I can remember are the mental notes of        17   A. That's what she always worked. It's what she
18   my conversation with my mother, and the result of         18   always worked, and --
19   that was that we needed to call Karen.                    19   Q. I'm not sure you heard my question.
20   Q. Okay.                                                  20   A. Okay.
21   A. Karen was always the go-to person to --                21   Q. So my question was, what was communicated to you
22   Q. Did Marlo say it was Karen who was directing her to    22   from Marlo, okay, after she made it known to you
23   work the 1-to-5 shift?                                    23   that she was being moved to a 1-to-5 shift, what
24   A. Marlo knew Karen as the person who handed her her      24   words or what verbal or nonverbal communications
25   schedule weekly.                                          25   did you receive from Marlo that causes you to

                                                   Page 150                                                     Page 152

 1   Q. Did Marlo say it was Karen that was directing her       1 believe that notwithstanding the fact that she was
 2   to work the 1-to-5 shift?                                  2 being told she works 1 to 5 she still believed she
 3   A. I don't know that she said those words.                 3 was working 12 to 4?
 4   Q. Do you have any personal knowledge of Karen being       4 A. I don't think there are any, but I wanted to go
 5   the person who set the schedule?                           5 back to what you said, that they switched her --
 6   A. Personal knowledge?                                     6 You make it sound like they switched her from
 7   Q. You said Karen handed her the schedule.                 7 second shift to third shift, but she would come
 8   A. Right. So to Marlo, that's who wrote the schedule,      8 home with her schedule, and there might be a
 9   I would think.                                             9 noon-to-4 day on there, and then there might be a
10   Q. Right. I'm not asking what Marlo thought. I'm          10 1-to-5 or a 1-to-5:30. So it wasn't as you make it
11   asking what you know. Do you know whether Karen           11 sound, that they were switching her shift. It was
12   made out the schedule?                                    12 -- There were days, and the days became more and
13   A. I do not.                                              13 more frequent that it was 1 to 5 instead of noon to
14   Q. Okay. All right.                                       14 4.
15      THE VIDEOGRAPHER: Excuse me, Counsel.                  15 Q. Okay.
16   In a few minutes we need to change the tape.              16 A. To the point where I think at the end it was
17      MR. HARLAN: Okay.                                      17 probably always 1 to 5.
18      MS. VANCE: We'll go to lunch.                          18 Q. So let's start with what you know as opposed to
19      MR. HARLAN: Yeah. Let me know when we                  19 what somebody else told you. So when you said "She
20   get another minute or so from the tape, and we'll         20 would come home with a piece of paper that set
21   break, and we'll break for lunch.                         21 forth what shift she was scheduled to work," did
22      BY MR. HARLAN:                                         22 you ever see any of those pieces of paper prior to
23   Q. So I take it based on what Marlo was communicating     23 her being terminated from Wal-Mart?
24   to you well before she was let go, she clearly            24 A. I've seen those, yes.
25   understood that she was no longer working the             25 Q. Okay. How many times did you see pieces of paper


Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200               (38) Pages 149 - 152
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 7 of 23 Document 106-11
EEOC v.                                                                                                  Amy Stevenson
Wal-Mart Stores East, L.P.                                                                           September 21, 2018
                                                 Page 153                                                      Page 155

 1   that set forth the hours that Marlo was supposed to      1   for the entirety of that interview. Correct?
 2   work within the one-year period prior to her             2   A. I believe so.
 3   leaving Wal-Mart?                                        3   Q. Yeah. If you can just look at it and tell me if
 4   A. I don't know. Maybe once.                             4   there are any things in here that you would assert
 5   Q. Okay. So there may have been one occasion where       5   were not part of that interview.
 6   you saw a schedule that Marlo was supposed to            6   A. I can't really read the writing.
 7   follow relative to the hours that she was going to       7   Q. Okay. Well, let me ask you -- So you're not able
 8   work during this one-year period prior to her            8   to look at this and discern whether these are
 9   leaving the employ of Wal-Mart. Correct?                 9   things were said by the investigator or Marlo or
10   A. Yeah. I don't -- Yeah. I don't recall specifics      10   you during the interview?
11   on that. It's not something --                          11   A. It would just take me some time to try and
12   Q. Well, I'm not following when you say you don't       12   decipher.
13   recall specifics. I'm not asking --                     13   Q. Okay. Take some time to look at it.
14   A. I believe I've seen the paper that she gets her      14      (Exhibit No. 38 was marked.)
15   schedule printed out. I don't know how many times       15      THE WITNESS: So your question was?
16   or -- I've seen that.                                   16      BY MR. HARLAN:
17   Q. And when you have seen the schedule, you've seen     17   Q. Yeah. Is there anything in here that you would
18   Marlo -- you've seen a schedule for Marlo during        18   assert was not part of that interview?
19   this one-year period prior to her leaving the           19   A. No. Not that I see --
20   employ of Wal-Mart that had on it a shift other         20   Q. Okay.
21   than 12 to 4.                                           21   A. -- right now.
22   A. No. I don't know that.                               22   Q. So there's nothing on here inconsistent with what
23   Q. So you don't have any --                             23   you recall being said by you and Marlo during the
24   A. All I'm testifying to is that I've seen those        24   interview.
25   pieces of paper that she brings home.                   25   A. No.

                                                 Page 154                                                      Page 156

 1   Q. So you can't testify that you have personal           1   Q. Is that correct?
 2   knowledge of having seen a schedule for Marlo that       2   A. Correct.
 3   contains a shift for her to work other than 12 to        3   Q. Okay. Are you able to look at this and see which
 4   4. Is that your testimony?                               4   statements on here were your statements as opposed
 5   A. I don't believe so. It wasn't my practice to.         5   to Marlo's?
 6   Q. Okay. Let's go off then. We'll take a break.          6   A. In No. 2 it says something about how long. I think
 7   A. Okay.                                                 7   Marlo said "Can't remember," and I said "15 years,
 8      THE VIDEOGRAPHER: Okay. We're going off               8   I think."
 9   the record at exactly noon. This is the end of the       9   Q. Okay.
10   second DVD. It's 1 hour 50 minutes and 35 seconds.      10   A. I'm the one that mentioned Manager Brett, I think,
11   We're off the record.                                   11   in No. 3.
12      (A break was taken.)                                 12   Q. So you communicated during the interview that
13      THE VIDEOGRAPHER: We're back on the                  13   "Manager Brett, miss him a lot"?
14   record at 12:35. This is the beginning of the           14   A. Oh, no. That's what that says? No. That's Marlo.
15   third DVD.                                              15   Q. Well, that's what I'm thinking it says.
16      (Exhibit No. 37 was marked.)                         16   A. Yeah. You're right. That's Marlo. I've heard
17      BY MR. HARLAN:                                       17   that.
18   Q. I'm showing you what's been marked as Deposition     18   Q. How about in -- How about "Used to work 12 to 4"?
19   Exhibit 37. So at some point you and Marlo were         19   A. That's her question.
20   interviewed by the EEOC during the investigation        20   Q. Well, in the writing there do you see where it says
21   phase of this matter. Is that correct?                  21   "Used to work 12 to 4"?
22   A. Yes.                                                 22   A. I do.
23   Q. All right. And so this appears to be notes of the    23   Q. Did Marlo understand at the point of this interview
24   interviewer from her interview of Marlo, and my         24   that her schedule had been changed?
25   question is -- Well, first of all, you were present     25      MS. VANCE: Objection.

Min-U-Script®                    www.LexitasNG.com          Lexitas      888-267-1200                (39) Pages 153 - 156
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 8 of 23 Document 106-11
EEOC v.                                                                                                  Amy Stevenson
Wal-Mart Stores East, L.P.                                                                           September 21, 2018
                                                Page 165                                                       Page 167

 1   question calls for a legal conclusion.                  1   that?
 2      BY MR. HARLAN:                                       2   A. Yes.
 3   Q. Well, certainly the court had not appointed you      3   Q. Did I read that accurately?
 4   legal guardian. Correct?                                4   A. Yes.
 5      MS. VANCE: Objection to                              5   Q. And then it also says, "Marlo said something too."
 6   mischaracterization of the evidence which showed        6   Do you know what that's referring to?
 7   that Ms. Stevenson was the standby guardian in          7   A. That Marlo had repeatedly asked for her schedule to
 8   2016.                                                   8   be restored.
 9      BY MR. HARLAN:                                       9   Q. Had asked someone at Wal-Mart to have her schedule
10   Q. Had the court appointed you legal guardian for      10   restored?
11   Ms. Spaeth?                                            11   A. Right.
12      MS. VANCE: Same objection to the extent             12   Q. So the first question relative to that, do you have
13   the question calls for a legal conclusion.             13   any personal knowledge of that? Do you know?
14      BY MR. HARLAN:                                      14   A. Define "personal knowledge." I had to be there?
15   Q. Had the court appointed you legal guardian as of    15   Q. What you saw, what you heard.
16   the date of this?                                      16   A. I didn't see it. I was told by her.
17      MS. VANCE: Same objection.                          17   Q. Okay. So that's the extent of your knowledge, what
18      THE WITNESS: I'm not a lawyer, but when             18   Marlo told you --
19   my mother passed, I assumed the guardianship           19   A. Right.
20   duties, and there's now being raised some -- you're    20   Q. -- she said to somebody at Wal-Mart.
21   raising a question about legal or not and the dates    21   A. Right.
22   of court paperwork, but the day my mom passed is       22   Q. You weren't able to see it or hear it yourself.
23   the day I assumed guardianship duties, and I know      23   A. Well, Karen confirmed it to me over the telephone
24   that that's what the document said to the court --     24   when I called and asked for the reasonable
25      BY MR. HARLAN:                                      25   accommodation to have her schedule restored. I

                                                Page 166                                                       Page 168

 1 Q. Okay.                                                  1   said, "Marlo's been asking." "Yes, she has." So
 2 A. -- as well to have it switched.                        2   that was personal information.
 3 Q. So as of this day, your mother had -- She had          3   Q. Well, but again, even in that situation, you didn't
 4 already passed by this day?                               4   observe or -- You didn't observe Marlo asking. You
 5 A. Yes.                                                   5   didn't hear Marlo asking. You heard Karen say --
 6 Q. Okay. So the last question on Page 126 -- So first     6   A. And Marlo, yes.
 7 of all, is the writing here an accurate recording         7   Q. You heard Karen tell you that Marlo had raised the
 8 of what you all discussed in your interview with          8   issue. Fair?
 9 Ms. Lawent? Is there anything inaccurate about it?        9   A. True.
10 A. Not that I see at this time. I believe it's           10   Q. Okay. So -- And then -- So going back to the lines
11 accurate.                                                11   that say "Karen was mum during meeting. She
12 Q. All right. The last -- The last question on           12   acknowledged we called prior to discharge about
13 Page 126, "Was guardianship discussed at the             13   schedule." So tell me what that is referring to.
14 meeting with HR?" "Oh, yeah. In complaint form           14   A. In the meeting, Karen was seated at about 2:00 to
15 from us." What complaint form are you referring          15   where I was seated, and I mentioned during that
16 to? First of all, do you agree that that's what it       16   manager -- we'll call it a managers meeting if
17 says, "complaint form"?                                  17   that's -- or a meeting with the managers.
18 A. That's what it looks like. I have no idea what        18   Q. And this is a meeting shortly after Ms. --
19 that means.                                              19   A. Termination.
20 Q. Was there a complaint form that was submitted by      20   Q. -- Spaeth's termination?
21 you or anybody in your family to Wal-Mart?               21   A. Yes.
22 A. Not that I'm aware of.                                22   Q. Okay.
23 Q. Okay. Then a little bit later on it says "Karen       23   A. And I brought up the fact that Marlo had repeatedly
24 was mum during meeting. She acknowledged we called       24   asked for her schedule to be restored and that, in
25 prior to discharge about schedule." Do you see           25   fact, I called Karen and asked the same, and Karen

Min-U-Script®                    www.LexitasNG.com         Lexitas      888-267-1200                (42) Pages 165 - 168
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 9 of 23 Document 106-11
EEOC v.                                                                                                   Amy Stevenson
Wal-Mart Stores East, L.P.                                                                            September 21, 2018
                                                  Page 169                                                       Page 171

 1   gave an affirmative nod.                                  1   confusion here with "personal knowledge" because I
 2   Q. Did she say anything?                                  2   think the witness is thinking "If I hear something
 3   A. No. Not during the entire meeting.                     3   secondhand, I now have personal knowledge" as
 4   Q. Do you know if the others in the meeting observed      4   opposed to a firsthand observation.
 5   her nodding?                                              5      MR. HARLAN: Well, I'm going to stick
 6   A. I couldn't attest to that.                             6   with personal knowledge, but I understand the
 7   Q. Okay. All right. But it says "We called." Who is       7   concern, and I'll try to be clear.
 8   the "we"?                                                 8      BY MR. HARLAN:
 9   A. I'm going to -- I -- I'm going to -- educated --       9   Q. So for purposes of the question in this deposition,
10   Q. I don't want you to guess.                            10   "personal knowledge" means something you see or
11   A. Okay. I believe it was my mom and I.                  11   observe yourself as opposed to something somebody
12   Q. Okay. Were you present when your mother called        12   tells you secondhand. Okay? So my question is on
13   Wal-Mart about your sister's schedule? Did you           13   the issue of whether Marlo requested reasonable
14   hear your mother on the phone with somebody at           14   accommodation from Wal-Mart about her change in
15   Wal-Mart about your sister's schedule?                   15   schedule, do you have personal knowledge of that
16   A. I don't recall.                                       16   fact?
17   Q. Would there be anything that would refresh your       17   A. As you're defining "personal knowledge," no. I've
18   recollection? Do you have any notes that might           18   been told by both parties.
19   address this topic?                                      19   Q. So you weren't present when Marlo --
20   A. No.                                                   20   A. No. I was not present.
21   Q. All right. But you know for sure you called Karen.    21   Q. Let me finish the question. So you weren't present
22   A. Yes.                                                  22   for any conversation or statement by Marlo to
23   Q. And how many times did you call Karen -- Well,        23   someone at Wal-Mart about a request for -- to use
24   first of all, is Karen the only person you called        24   your words -- "reasonable accommodation."
25   at Wal-Mart to discuss your sister's schedule, the       25   A. No.

                                                  Page 170                                                       Page 172

 1   fact that it was changed from her normal                  1 Q. And you weren't -- You didn't see an e-mail, for
 2   12-to-4 shift to something else?                          2 instance, from Marlo to someone at Wal-Mart on that
 3   A. Yes.                                                   3 subject.
 4   Q. Okay. How many times did you speak to Karen about      4 A. No. We weren't afforded that.
 5   that subject?                                             5 Q. Okay. And you didn't see a letter sent by Marlo to
 6   A. I believe once.                                        6 somebody at Wal-Mart on that subject matter.
 7   Q. And can you tell me when that was?                     7 A. No.
 8   A. Within a couple months before her firing.              8 Q. Okay. So on the subject of Marlo asking for a
 9   Q. What prompted you to call her?                         9 reasonable accommodation, what do you understand
10   A. Marlo.                                                10 Marlo to have communicated to someone at Wal-Mart
11   Q. And what about Marlo prompted you to call Karen       11 about wanting a reasonable accommodation?
12   about --                                                 12 A. From what I was told and later confirmed by Karen
13   A. Everything that we talked about. Her frustration      13 is that she asked to have her hours restored to
14   level, her inability to adapt, her frustration, the      14 noon to 4 so she could make it home for dinner and
15   fact that she had been requesting on her own             15 not miss the bus, and it was too late to work, and
16   reasonable accommodation and wasn't getting it. I        16 she would get hot, complete with a fanning of her
17   talked with my mother, and at that time --               17 face when she would tell me.
18   Q. Can I stop you for a second?                          18 Q. How many times did Marlo indicate that she had
19   A. Sure.                                                 19 communicated this to someone at Wal-Mart?
20   Q. On the subject of Marlo requesting on her own         20    MS. VANCE: Objection, vague. How many
21   reasonable accommodation, that's a subject that you      21 times was it communicated to the witness --
22   also have no personal knowledge of. Correct?             22    MR. HARLAN: To someone at Wal-Mart.
23      MS. VANCE: I'm going to object to the                 23    MS. VANCE: -- or to anyone?
24   confusing nature of the question. I think if you         24    BY MR. HARLAN:
25   say "firsthand observation," it might clear up the       25 Q. You said that Marlo told you that she had


Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                (43) Pages 169 - 172
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 10 of 23 Document 106-11
EEOC v.                                                                                                 Amy Stevenson
Wal-Mart Stores East, L.P.                                                                          September 21, 2018
                                                Page 173                                                      Page 175

 1 communicated these things to someone at Wal-Mart,         1   A. Yeah. I -- Yes. It was related to her inability,
 2 and so my question is how many times did Marlo tell       2   which they were witnessing. It was her inability
 3 you that she had communicated --                          3   to adapt was because of her down -- well, in large
 4 A. That would be -- The best I could give you is an       4   part due to her Down syndrome.
 5 educated guess.                                           5   Q. Okay. So I just want to be clear so there's no
 6 Q. Well, so first -- So let me first establish, you       6   confusion. Your testimony is -- Well, first of
 7 can't remember how many times Marlo -- You can't          7   all, how many times did you talk to Karen about the
 8 remember what Marlo told you in terms of the number       8   subject of restoring Marlo's schedule to 12 to 4?
 9 of times that she had spoken with someone at              9   A. Once over the phone. None in person.
10 Wal-Mart about wanting her schedule to be restored       10   Q. So you had one conversation with Karen about the
11 to 12 to 4 for the reasons that you testified to.        11   subject of restoring Marlo's schedule to 12 to 4;
12 A. The exact number of times? No.                        12   is that correct?
13 Q. Okay. Now give me your best guess as far as you       13   A. I believe so.
14 can recall.                                              14   Q. Okay. And was there anybody who witnessed the
15 A. 12.                                                   15   conversation other than you and Karen?
16 Q. Okay. So your understanding is that -- Your best      16   A. Not on my side.
17 guess is Marlo communicated to you that on 12            17   Q. Did you take any notes of the conversation?
18 different occasions, she had asked individuals or        18   A. Mental. I left the conversation believing that she
19 an individual at Wal-Mart to restore her schedule        19   was going to handle it.
20 to 12 to 4 for the reasons that you testified to.        20   Q. Did you record it with a tape recorder --
21 A. Correct.                                              21   A. No.
22 Q. Okay. Do you recall Marlo indicating who she had      22   Q. -- or in any way?
23 made this request -- these requests to?                  23   A. No.
24 A. Karen.                                                24   Q. Did you memorialize the conversation somewhere
25 Q. Did Marlo ever communicate to you in any              25   where, after it was over with, you wrote up some

                                                Page 174                                                      Page 176

 1 discussions you had with her about what she had           1   notes of what you and Karen had discussed?
 2 discussed with Wal-Mart or asked Wal-Mart, did she        2   A. No.
 3 ever indicate that she had communicated to Wal-Mart       3   Q. Okay. It was an important topic. Right?
 4 that the need to go back to 12 to 4 had something         4   A. I thought it was a topic that was going to be
 5 to do with her Down syndrome?                             5   handled right there. But yes.
 6 A. She wouldn't have used the words "Down syndrome."      6   Q. Okay. But at the time you called Karen, you
 7 She would have said "need" because she needs to not       7   understood that Marlo had been in communication
 8 miss the bus, and she needs to be home for dinner.        8   with Karen at least 12 times and made the same
 9 Q. Yeah. I'm not asking you to guess. Now I'm asking      9   request that you were making.
10 you a specific question.                                 10   A. Yes.
11 A. I didn't guess.                                       11   Q. And it hadn't been dealt with.
12 Q. Did Marlo ever tell you that she had informed or      12   A. Correct.
13 asked the people at Wal-Mart -- Well, strike that.       13   Q. And yet you didn't think it was important to
14 Did Marlo ever, in relaying to you that on 12            14   memorialize that discussion about the need to
15 occasions she had asked Karen at Wal-Mart to             15   change the schedule back to 12 to 4?
16 restore her schedule to 12 to 4, did she ever say        16      MS. VANCE: Objection, asked and
17 that she had mentioned her Down syndrome as being a      17   answered.
18 reason for wanting her schedule restored to 12 to        18      BY MR. HARLAN:
19 4?                                                       19   Q. Go ahead.
20 A. She did not tell me that she used "Down syndrome."    20   A. State it again.
21 Q. Okay. Did you, in your conversations with Karen --    21   Q. So despite the fact that -- At the time you had
22 I think you testified that you spoke to Karen and        22   this one telephone call with Karen, despite the
23 asked for Marlo's schedule to be restored to 12 to       23   fact that Marlo had already told you that at least
24 4. Did you ever mention to Karen that you wanted         24   12 times she had asked Karen to restore her
25 that done because of Marlo's Down syndrome?              25   schedule because of the problems it was causing

Min-U-Script®                   www.LexitasNG.com          Lexitas      888-267-1200               (44) Pages 173 - 176
     Case 1:17-cv-00070-WCG Filed 06/17/19 Page 11 of 23 Document 106-11
EEOC v.                                                                                                   Amy Stevenson
Wal-Mart Stores East, L.P.                                                                            September 21, 2018
                                                  Page 177                                                       Page 179

 1   her, despite knowing that, you didn't try to take         1   be eight hours a day. It was going to be four
 2   any notes or memorialize that discussion?                 2   hours, and it was going to be four days a week, and
 3   A. I don't believe so. If I did, that memorialization     3   it was always Thursdays off.
 4   would have been lost in my fire.                          4   Q. And I guess I'm asking a slightly different
 5   Q. And why would you have confidence when you left        5   question.
 6   that conversation that Karen was going to adjust          6   A. Okay.
 7   the schedule if she had ignored Marlo's pleas to          7   Q. You're describing what transpired in terms of what
 8   restore the schedule to 12 to 4?                          8   her hours were and the fact that she had a job
 9   A. It was my assumption then and now that they were       9   coach. What I don't understand is what causes you
10   discriminating against her, and I thought that I         10   to believe that that was some sort of accommodation
11   could come in and -- I believed I could come in and      11   made because of Marlo's physical or mental
12   explain reasonable accommodation, and it would be        12   condition.
13   made right. It's -- Call me naive, but I never           13   A. What causes me to believe that?
14   thought I'd be sitting here today.                       14   Q. So first of all, let's just set a baseline.
15   Q. But you didn't go in. You had a phone call with       15   A. Yeah.
16   Karen.                                                   16   Q. You weren't involved directly in any of these
17   A. Right. Karen has always been the go-to person, and    17   discussions --
18   Karen has always been the person who called and          18   A. I wasn't --
19   said "Marlo's smock is dirty" or "Marlo came in and      19   Q. -- in terms of what her schedule was going to be or
20   had a hole in her pants today." It's always been         20   how many days a week or how many hours she was
21   Karen. Karen has always been the one who made the        21   going to work. Correct?
22   accommodations throughout her employment.                22   A. Not at that time. There was a time years down the
23   Q. Well, what other -- What reasonable accommodations    23   road where my mother and I went in and talked to
24   did the company give or Karen give Marlo prior to        24   the manager because her schedule had switched, and
25   this schedule incident coming up?                        25   they put it back.

                                                  Page 178                                                       Page 180

 1 A. She worked four days a week noon to 4, not               1   Q. Okay. So in terms of this 12-to-4 schedule four
 2 Thursdays.                                                  2   days a week only four hours a day, you have no
 3 Q. Was that an accommodation, from your standpoint?         3   personal knowledge as in terms of what Wal-Mart's
 4 A. Yes. I believe Karen understood the need for             4   rationale or thinking was in terms of agreeing to
 5 routine. I believe Julia did not.                           5   that.
 6 Q. So it's my understanding that Marlo worked 12 to 4       6   A. Personal? No.
 7 from the inception of her employment. Correct?              7   Q. And nobody at Wal-Mart ever said, "We were doing
 8 A. Yes.                                                     8   that as some sort of reasonable accommodation or
 9 Q. And that was when, 1999?                                 9   accommodation on account of Ms. Spaeth's physical
10 A. Yes.                                                    10   or mental condition." Correct?
11 Q. And were you involved in the onboarding of Marlo at     11   A. Not that I recall.
12 Wal-Mart back in 1999?                                     12   Q. Okay. All right. So you had this one conversation
13 A. No, I was not.                                          13   with Karen where you're addressing the fact that
14 Q. You weren't even in the area. Were you?                 14   Marlo's schedule has changed to something other
15 A. Yes, I was.                                             15   than 12 to 4. Correct?
16 Q. Okay. So what causes you to believe that the            16   A. Correct.
17 decision to allow Marlo to work 12 to 4 and not --         17   Q. Not witnessed by anybody. It's just you and Karen
18 and only work four days a week was an accommodation        18   on the telephone.
19 granted because of Marlo's condition?                      19   A. Correct.
20 A. I also believe a job coach went in with my mother       20   Q. How long did the conversation go?
21 and Marlo. I think the job coach would have been           21   A. Five minutes.
22 through Holiday House, which we talked about               22   Q. Okay. Tell me everything you recall saying to
23 before. So it was a group understanding that this          23   Karen in that five-minute conversation.
24 is how her employment was going to work. It wasn't         24   A. Everything I recall I already shared with you, and
25 going to be five days a week. It wasn't going to           25   that was the need for Marlo's schedule to be

Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                (45) Pages 177 - 180
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 12 of 23 Document 106-11
EEOC v.                                                                                                     Amy Stevenson
Wal-Mart Stores East, L.P.                                                                              September 21, 2018
                                                   Page 181                                                       Page 183

 1   restored. She had the inability to work that late,         1   Q. Did you have a conversation prior to Ms. Spaeth's
 2   and Karen was going to take care of it. She was            2   termination with anyone else where you discussed
 3   going to talk to the manager and take care of it.          3   restoring the schedule?
 4   So as far as I was concerned, that was -- I was            4   A. Years prior with a different manager, Mom and I
 5   done with it at that point.                                5   went in. Marlo was not present. It was just Mom
 6   Q. And what did Karen say? Tell me your best               6   and I, and he opened up the computer, he changed
 7   recollection of what words Karen uttered in that           7   some things, and her schedule was restored.
 8   five-minute conversation.                                  8   Q. And with respect to that manager -- It sounds like
 9   A. I recall her telling me she was going to talk to        9   it's a male.
10   the manager.                                              10   A. It was.
11   Q. So anything else you recall Karen saying in that       11   Q. Time frame, approximately?
12   five-minute conversation?                                 12   A. Within ten years. Probably closer to within five.
13   A. No.                                                    13   Q. So between five and ten years prior to Marlo being
14   Q. And then in terms of what you said, you testified      14   let go at Wal-Mart?
15   that you needed for Marlo's schedule to be                15   A. Correct. And that meeting is what led me to at the
16   restored, had an inability to work that late.             16   time not feeling the need to memorialize my
17   A. Yes.                                                   17   conversation with Karen, because I assumed she
18   Q. So I'm going ask you specifically what words you       18   could open the computer and make the change, and
19   recall using in that five-minute conversation with        19   order would have been restored.
20   Karen. And that's Karen Becker? What's Karen's            20   Q. And in this conversation with the male manager five
21   last name? Do you know?                                   21   to ten years before Marlo's termination, tell me to
22   A. Karen.                                                 22   the best of your recollection what was said in this
23   Q. Okay. Is it Becker? I can't remember. Yeah.            23   meeting. And this was an in-person meeting.
24   It's Karen Becker. So in that conversation with           24   Correct?
25   Karen Becker, tell me to the best of your                 25   A. Yes.

                                                   Page 182                                                       Page 184

 1   recollection what words you recall using. And if           1   Q. Okay. Tell me what was said.
 2   you want to take a break, because this, from my            2   A. We talked about --
 3   standpoint, is important, I'm very happy to                3   Q. And I'm --
 4   accommodate you to do that.                                4   A. Go ahead.
 5   A. Nope.                                                   5   Q. I'm going to ask you not to generalize, but tell me
 6   Q. Okay. So tell me to the best of your recollection       6   what words you can recall being said by all
 7   what words you used on this occasion where you had         7   parties.
 8   a five-minute call with Ms. Becker.                        8   A. Okay. He told us that her schedule had been opened
 9   A. "It's my understanding that Marlo's been getting        9   up because they were -- everybody was looking for
10   schedules that are 1 to 5 instead of noon to 4.           10   hours. Because I started the conversation with --
11   It's also my understanding that she's been talking        11   "Has every" -- Because her hours were cut and
12   to you about having that switched or restored to          12   changed. So I said, "Has everybody's hours been
13   noon to 4. Because of her disability, she has the         13   cut?" And he said, "Yeah. Everybody is looking
14   inability to make this change, especially after all       14   for hours." And I at that time spoke "Because you
15   of these years where the routine has been                 15   can't cut just Marlo's hours. You have to cut
16   established. She's afraid she's going to miss the         16   everybody's hours if you're cutting Marlo's hours."
17   bus. She's afraid she's going to miss dinner.             17   And so he said that the schedule in the computer
18   It's upsetting to her. She gets too hot. She says         18   had been opened up to schedule her for other times,
19   she feels sick, and she can't accommodate it, so we       19   and that's how this was happening that she was
20   need it switched back for her." Not for me. I             20   getting these schedules that weren't even when the
21   think you said for me.                                    21   bus -- when the bus ran.
22   Q. Anything else you recall in terms of specific words    22      So we went over her availability, and
23   from Ms. Becker during this five-minute call with         23   noon to 4 was restored, and she didn't work four
24   her?                                                      24   days a week for a period of time. She worked
25   A. No.                                                    25   anywhere from one to four.

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                 (46) Pages 181 - 184
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 13 of 23 Document 106-11
EEOC v.                                                                                                     Amy Stevenson
Wal-Mart Stores East, L.P.                                                                              September 21, 2018
                                                   Page 185                                                       Page 187

 1   Q. Okay. And what did your mother say during the           1   that dealt with the subject of Marlo's disability.
 2   meeting?                                                   2   A. It centered around her disability and inability to
 3   A. I don't recall.                                         3   drive and her need to ride the bus.
 4   Q. Did you take any notes of this meeting?                 4   Q. You're characterizing it. So rather than
 5   A. No.                                                     5   characterizing --
 6   Q. Record it in any way?                                   6   A. I cannot swear to you what I said that day. I
 7   A. No.                                                     7   can't even tell you when it was.
 8   Q. What hours had she been scheduled that needed to be     8   Q. I appreciate that. But you testified that the
 9   reversed, if you will, in this meeting with the            9   subject of her disability came up in that meeting,
10   male manager?                                             10   and all I'm asking is, can you tell us what words
11   A. I don't recall. Not noon to 4. I don't know,           11   you recall saying or hearing that leads you to
12   though.                                                   12   believe that the subject matter of her disability
13   Q. Okay. Did the subject of Marlo's disability come       13   was raised in that meeting with the male manager?
14   up in that meeting?                                       14   A. I've already done that to the best I can.
15   A. Yes. We were talking that she had to ride -- be        15   Q. Okay. Can you do it again just so I'm clear on the
16   able to catch the bus.                                    16   record?
17   Q. Okay. And what specifically was said in that           17   A. I don't know how I said it, but we talked about her
18   meeting about her disability?                             18   disability and her inability to drive and her need
19   A. I don't recall other than -- I do recall,              19   to take public transportation. I think I said that
20   noteworthy, that she couldn't drive, but I don't          20   three or four times now. But I don't remember -- I
21   know beyond that what was --                              21   can't give you a quote.
22   Q. So when you say that the subject of her disability     22   Q. And when you say "her disability," you mentioned
23   came up, did you tell the manager that she had a          23   her Down syndrome specifically?
24   disability, and therefore, needed the schedule            24   A. I don't know. The unique thing about Down syndrome
25   reversed for that meeting?                                25   is you don't have to be told someone has Down

                                                   Page 186                                                       Page 188

 1   A. It was common knowledge.                                1   syndrome.
 2   Q. During the meeting did you tell the manager that        2   Q. So at the time that you had the conversation with
 3   she had a disability and the schedule needed to be         3   Ms. -- Well, first of all, with respect to your
 4   reversed on account of her disability, or did you          4   mother, I think your testimony was you believe that
 5   simply say, "She's got problems being able to get a        5   your mother also spoke to Ms. Becker. Correct?
 6   bus"?                                                      6   A. Yes.
 7   A. I don't think either one of those. It was really a      7   Q. And you believe that your mother asked to have
 8   simple meeting where we said "This is --                   8   Marlo's hours restored to 12 to 4?
 9   Q. Well, you're the person that said that the subject      9   A. Yes.
10   of her disability came up, and I just want to             10   Q. Okay. But again, this is a conversation you
11   understand how it came up.                                11   weren't privy to. Correct?
12   A. I believe I was referring to her -- She can't          12   A. Correct.
13   drive, which is because of her disability.                13   Q. So how do you know your mother spoke to Karen
14   Q. And did you tell that to the manager? Did you say      14   Becker?
15   "Hey, she can't drive; and therefore, she has" --         15   A. My mother used me as her confidante. We guardianed
16   A. Oh, yeah. That's probably what my mother said.         16   Marlo together. She used me.
17   Q. Let me finish the question. In that meeting with       17   Q. So your mother relayed to you that she had called
18   the male manager did you tell the manager, "Hey,          18   Karen about basically getting Marlo's schedule
19   Marlo needs her schedule put back to the way it was       19   restored.
20   because she can't drive on account of her physical        20   A. Right.
21   or mental condition, and the bus doesn't run during       21   Q. Okay. Do you recall when that was?
22   that time." Is that what you're testifying to?            22   A. Within that year because that's the -- Other than
23   A. I don't know if those were the exact words, but        23   the time we went in and they just switched it back,
24   yes.                                                      24   this -- within the last year is the only time it
25   Q. Okay. Well, tell me what words you do recall using     25   was an issue.

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                (47) Pages 185 - 188
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 14 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                   Page 193                                                       Page 195

 1   A. No.                                                     1   that something like a change in a shift would
 2   Q. So at the time you spoke to Ms. Becker, it was your     2   create a problem for Marlo.
 3   understanding that Marlo was working the entire new        3   A. I hadn't thought about it, but had you asked me
 4   shift she had been assigned?                               4   that question then, I would have said, "Yeah,
 5   A. Yes.                                                    5   probably. Yeah."
 6   Q. And when was the first time that you learned that       6   Q. No. I'm -- When you say you hadn't thought about
 7   she was not working the entire shift that she had          7   it, I thought your testimony was --
 8   been assigned?                                             8   A. You said I always knew that a change in a Wal-Mart
 9   A. When I called to speak with her manager, Julia, on      9   shift would -- I didn't think about that.
10   the day she was let go.                                   10   Q. Yeah. But before the change in shift, you
11   Q. And when did you first learn that she was having to    11   certainly knew that changes created problems for
12   work a 1-to-5 shift?                                      12   her. Correct?
13   A. When she told me. I don't know a date.                 13   A. Yes.
14   Q. Okay. Well, using as a point of reference July of      14   Q. Is that fair?
15   2015 --                                                   15   A. That's -- Yes.
16   A. Within that year is when that started, and it          16   Q. And certainly a shift represents a change. Right?
17   started out as a day, and then it got more and            17   A. Absolutely.
18   more.                                                     18   Q. A significant change. Right?
19   Q. You said you were familiar with the concept of         19   A. Yes.
20   Marlo being worn down at the end of the shift,            20   Q. And despite the fact that you were informed by your
21   needing to catch a bus. You seem to suggest that          21   sister more than a year before her termination that
22   that had come up in some other context other than         22   there was a significant change in her daily
23   Wal-Mart.                                                 23   schedule, you never inquired of your sister or
24   A. What I was referring to is it is a known feature of    24   anybody at Wal-Mart how this was affecting her
25   Down syndrome, and as her sister, it's a known            25   attendance?

                                                   Page 194                                                       Page 196

 1   feature of Marlo that when it's noon, she better be        1     MS. VANCE: I'm going to object to the
 2   sitting and having lunch. And when it's 4:30 or 5,         2 mischaracterization of prior testimony as being
 3   she better be having dinner. Or in her mind, the           3 told more than a year before the termination.
 4   chaos of that not happening is more than she can           4     BY MR. HARLAN:
 5   process and deal with.                                     5 Q. Okay. Well, prior to the termination, having been
 6   Q. And that's something --                                 6 armed with the information that her schedule had
 7   A. So to not -- And also along with catching the bus.      7 changed and she was now being asked to work a later
 8   If she didn't catch the 4:15 bus, that's a problem         8 shift, armed with that information and knowing that
 9   for her.                                                   9 it represented a significant change in her daily
10   Q. Okay. And how long have you known that Marlo had       10 structured activities, it never occurred to you to
11   these sort of tendencies when she was at work, and        11 maybe check with Marlo to see how she was able to
12   it was past the time that she needed to catch the         12 adapt to that change in circumstances?
13   bus or have dinner?                                       13     MS. VANCE: Objection, assumes facts not
14   A. I didn't have that knowledge. I wasn't privileged      14 in evidence.
15   with that knowledge that she was having trouble at        15     THE WITNESS: I don't hear a question
16   work.                                                     16 there that I can answer.
17   Q. No. You've testified to that. I'm asking a             17     BY MR. HARLAN:
18   different question. This anxiety -- Is that fair,         18 Q. Okay. The question is you've testified that Marlo
19   to call it "anxiety"?                                     19 needed structure, and you've known that to be the
20   A. No.                                                    20 case basically her whole life. Correct?
21   Q. Okay. What would you call it?                          21 A. Correct.
22   A. The need for structure and routine is I think a        22 Q. And you testified that this change from 12 to 4 to
23   fantastic feature of Down syndrome, and she's had         23 1 to 5 or some other shift was a significant change
24   it her entire life. She was born with it.                 24 in her daily activity. Correct?
25   Q. Okay. So well before her change in shift, you knew     25 A. Correct.


Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                (49) Pages 193 - 196
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 15 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                  Page 201                                                       Page 203

 1   feel good and would talk to a manager.                    1   anything to do with eating?
 2   Q. But based on what she communicated to you, you         2   A. Based on what I know, I would think that was part
 3   understood that she was able to work the entire           3   of it.
 4   shift.                                                    4   Q. Okay. And do you know if she was telling the
 5   A. She didn't communicate otherwise.                      5   people at Wal-Mart that she would get sick because
 6   Q. Okay. And you said part of her concern was being       6   she hadn't eaten supper?
 7   able to get home for dinner.                              7   A. I do not have personal knowledge.
 8   A. Correct.                                               8   Q. Okay. Did she ever tell you that, that her
 9   Q. Would working a shift that was over with at 5:00,      9   sickness had something to do with her not eating
10   given what you know of the then bus schedule, put        10   supper at a particular time?
11   her in a position where she could get home for           11   A. Yes.
12   dinner at 5:30?                                          12   Q. Okay.
13   A. I don't know.                                         13   A. She wasn't -- Yes.
14   Q. Okay. What time did she have dinner in 2015?          14   Q. And based on what you know, does she need to eat by
15   A. When she got home from her 4:00 shift.                15   a certain time?
16   Q. And what time would that be?                          16   A. At the same time.
17   A. I don't know.                                         17   Q. Okay.
18   Q. Was the dinner prepared by Barbara?                   18   A. So yes.
19   A. One or the other of them.                             19   Q. And why does that cause sickness, if you
20   Q. Okay. So she could cook for herself.                  20   understand? Does it have to do with blood sugar,
21   A. Um-hum.                                               21   or is it the fact that she needs to eat at the same
22   Q. And did they always have dinner together?             22   time?
23   A. Let me retract that. She didn't -- She didn't use     23   A. I think it's the routine which is perhaps the
24   the oven. She didn't eat by herself, and she             24   number one -- other than physical symptoms -- signs
25   didn't use the oven by herself. She would eat when       25   of Down syndrome is the need for routine, which is

                                                  Page 202                                                       Page 204

 1   their family was ready to eat, which was her and          1   a positive attribute.
 2   Barbara.                                                  2   Q. Did Barbara take the bus to her job?
 3   Q. Okay. And do you know what time that is?               3   A. Yes. She was often picked up by her father after
 4   A. When she would go home from her 4:00 shift. I          4   work. I shouldn't say often. Probably once a week
 5   don't know what time -- however long it took for          5   he picked her up, and they went to lunch, but yes,
 6   the bus to get home and -- I didn't live there.           6   she rode the bus.
 7   Q. Okay. Were you ever present for any of their           7   Q. Was there an issue about being able to take a bus
 8   dinners?                                                  8   after 5:30? Did the bus run that she would need to
 9   A. I think I was invited for one over the years.          9   take to get home after 5:30?
10   Probably not on a day that Marlo worked, though.         10   A. I honestly don't know how late the bus runs.
11   Q. Do you have personal knowledge of whether they ate    11   Q. Okay. You told me about Marlo complaining that
12   dinner at the exact same time every day?                 12   Julia and Robin picked on her at work. Did she
13   A. Personal knowledge? No.                               13   ever complain of anyone making any sort of
14   Q. What about Barbara? Did she work at Taco Bell?        14   derogatory statements about her disability?
15   A. Yes.                                                  15   A. No.
16   Q. Did her shifts fluctuate?                             16   Q. Or jokes about her disability?
17   A. No. She worked mornings --                            17   A. No.
18   Q. Okay.                                                 18   Q. And you don't have any knowledge of that occurring.
19   A. Every day.                                            19   Correct?
20   Q. What was her typical schedule?                        20   A. No.
21   A. It was a four-hour shift in the morning. I know       21      (Exhibit No. 39 was marked.)
22   she started pretty early but was done by noon.           22      BY MR. HARLAN:
23   Q. Okay. Was there any connection to -- I think your     23   Q. You testified that you spoke to Karen about moving
24   testimony was Marlo complained about getting sick.       24   Marlo back to her 12-to-4 schedule. Are you aware
25   Does her getting sick, based on what you know, have      25   of anything else besides changing her schedule that

Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                (51) Pages 201 - 204
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 16 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                   Page 205                                                      Page 207

 1   would have allowed her to be able to work the              1   policy that was in place at Wal-Mart while Marlo
 2   1-to-5 shift?                                              2   was there, and my question is, do you have any
 3      MS. VANCE: Objection. The question is                   3   personal knowledge one way or the other if that's
 4   confusing.                                                 4   the case?
 5      BY MR. HARLAN:                                          5   A. I do not.
 6   Q. So it's my understanding that you believe and Marlo     6   Q. Okay. And you don't know whether Marlo's situation
 7   believed that working a shift other than 12 to 4           7   was handled in accordance with this policy one way
 8   was causing her various problems. Correct?                 8   or the other. Correct?
 9   A. And others, yes.                                        9   A. Correct.
10   Q. Yeah. And my question is, is there anything other      10   Q. And you don't know whether it's a policy that was
11   than a change in that shift that would allow her to       11   reviewed with Marlo during her time at Wal-Mart.
12   be able to work 1 to 5?                                   12   Correct?
13   A. Exclusive of going back in time? No.                   13   A. I do not.
14   Q. So is it your understanding then that for the rest     14   Q. Or in 2014 or 2013. Correct?
15   of her time at Wal-Mart, she would always need to         15   A. I do not. I've heard the word "coaching" in the
16   work 12 to 4, otherwise there would be mal-effects?       16   managers meeting, but I was not privy to this
17   A. It would have to be tried, I guess. I can't speak      17   policy.
18   to something that didn't happen.                          18       (Exhibit No. 40 was marked.)
19   Q. Have there been other instances in her life that       19       BY MR. HARLAN:
20   you've observed that she's had to make adjustments        20   Q. I'm showing you what's been marked as Deposition
21   and has been able to do that?                             21   Exhibit No. 40. Really the same question. Have
22   A. Not something like that. Not something where it's      22   you seen this policy before? I'll represent to you
23   been 15 years and the love of her life. No. I             23   it's a Discrimination & Harassment Prevention
24   don't have anything to compare that to.                   24   Policy that was in place during the time Marlo was
25   Q. Well, one adjustment was when she left living at       25   working at Wal-Mart.

                                                   Page 206                                                      Page 208

 1   home with her mom to go live with Barbara. Right?          1   A. I don't believe I've ever seen this. No.
 2   Wouldn't that be a major life adjustment for Marlo?        2   Q. Okay. So you have no personal knowledge as to
 3   A. She still did all the same things. She still            3   whether it was in place during the time that Marlo
 4   brushed her teeth the same, so that's the routine.         4   was there.
 5   It was just in a different -- It's like staying in         5   A. Correct.
 6   a hotel or going on vacation. She still brushed            6   Q. And no personal knowledge in terms of whether this
 7   her teeth at the same time and ate dinner at the           7   policy was reviewed with Marlo during her time at
 8   same time. So I think changing her job schedule is         8   Wal-Mart.
 9   a bigger --                                                9   A. Correct.
10   Q. Okay. But -- I'm not quibbling about whether one       10   Q. Based on your experience with Marlo, does she have
11   is bigger than the other, but you would agree that        11   the ability to read and understand things?
12   both represented major changes. Right?                    12      MS. VANCE: Objection, compound.
13   A. I would think so.                                      13      BY MR. HARLAN:
14   Q. And based on your observations, Marlo was able to      14   Q. Does she have the ability to comprehend documents
15   navigate those changes without any mal-effects.           15   and language in written form?
16   Right?                                                    16      MS. VANCE: Objection, vague.
17   A. I wasn't local for that at that time. I wasn't --      17      THE WITNESS: You're using two words
18   To the best of my knowledge she did.                      18   together, "read" and "comprehend." She can read.
19   Q. Let me show you what's been marked as Deposition       19      BY MR. HARLAN:
20   Exhibit 39.                                               20   Q. Okay. And how about comprehend? Does she have the
21   A. The text is getting smaller.                           21   ability to comprehend things as she reads, based on
22   Q. Yeah. I'm not going to ask you a lot of detail.        22   your experience?
23   Have you seen this document before?                       23   A. Limited.
24   A. I don't think so.                                      24   Q. Okay. Can you give me an example of things that
25   Q. Okay. This is a policy -- I'll represent it's a        25   based on your personal experience she was not able

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                (52) Pages 205 - 208
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 17 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                   Page 217                                                       Page 219

 1   -- her normal routine for her to not work until at         1   name, but Down syndrome, in general.
 2   least 4 on a particular shift?                             2   Q. Okay. But my question was did any of Marlo's
 3   A. If I'm understanding the question correctly, no.        3   doctors or the medical professionals that she's
 4   That would be the same as having a day off. She            4   consulted attribute her feelings of being hot to
 5   didn't have any trouble with a day off.                    5   her Down syndrome?
 6   Q. Right. So working until 4 shouldn't have been a         6   A. We haven't talked about it.
 7   problem because that would have been consistent            7   Q. So that would be "No."
 8   with her routine. Correct?                                 8   A. Correct.
 9   A. On a normal day-to-day basis, right.                    9   Q. And with respect to the exhibit you have in front
10   Q. And you wouldn't think leaving at 3 would be           10   of you, Exhibit No. 3, do you have a basis to
11   necessary for her being missing supper or being           11   dispute any of the information in Ms. Stern's
12   concerned about missing supper. Right? Because            12   e-mail of December 17, 2014?
13   she didn't eat until after 4.                             13   A. I would dispute as evidence the illegal activity in
14   A. I wouldn't think those are the reasons, no.            14   the first sentence in the second paragraph.
15   Q. Okay.                                                  15   Q. The first sentence of the second paragraph?
16   A. I couldn't attest what the reason is.                  16   A. Yeah. I think it might be a paragraph.
17   Q. Did you ever send any documents to Wal-Mart asking     17   Q. What's it begin with?
18   that her shift be limited to particular hours?            18   A. "As she is available until 6," and then it states
19   A. No. We talked in person.                               19   there was no consideration for reasonable
20   Q. Do you know if your mother or anybody on Marlo's       20   accommodations.
21   behalf ever wrote something and provided to the           21   Q. Yeah. I'm not asking you whether you think that
22   company asking that she work only a certain               22   Ms. Stern violated the law by what she said in the
23   schedule?                                                 23   e-mail. I'm asking about the facts. Do you have
24   A. Not other than what we've talked about already.        24   any --
25   Q. Well, I don't think we've talked about anything        25   A. Oh.

                                                   Page 218                                                       Page 220

 1   being sent to Wal-Mart unless I missed it.                 1 Q. -- basis to dispute the facts?
 2   A. No. No.                                                 2 A. This is her -- I can't attest to what she wrote.
 3   Q. So to your knowledge, nobody -- neither you, your       3 No. I don't have anything.
 4   mother or anybody else -- has sent Wal-Mart                4 Q. Okay. So you don't know one way or the other
 5   documentation to be placed in Marlo's file                 5 whether the statements she listed are true or not.
 6   indicating that for purposes of her disability or          6 A. They are between her and someone else. I've -- No.
 7   her mental or physical impairments that she only           7 I don't know.
 8   work certain hours.                                        8 Q. Thank you. I'm going to show you what was
 9   A. I don't think so.                                       9 previously marked as Deposition Exhibit No. 20 at a
10   Q. You said that you observed Marlo fanning herself       10 prior deposition. These are -- I'll represent to
11   when she communicated to you that working the             11 you these are coachings that Marlo was given. Have
12   1-to-5 shift made her hot. Do you recall that?            12 you ever seen these before?
13   A. Yes.                                                   13 A. I don't think so.
14   Q. Is her being hot a physiological reaction caused by    14 Q. Okay. Same question. Do you have any basis to
15   her Down syndrome, to your knowledge?                     15 dispute the facts that are set forth on these
16   A. I think the stress is, and then the heat comes from    16 coachings?
17   the stress.                                               17 A. So what's the question?
18   Q. Okay. And has any medical professional given that      18 Q. Yeah. So in both of these coachings, there are
19   opinion?                                                  19 statements being made about the schedules and Marlo
20   A. Countless.                                             20 leaving and its impact on the business. Do you
21   Q. And who are some of the medical professionals that     21 have any basis to dispute those facts as written on
22   have diagnosed Marlo's feeling -- her heat                22 both pages of Exhibit 20?
23   sensation feelings as being related to her Down           23 A. Do I have evidence to the contrary? Is that the
24   syndrome?                                                 24 question? No.
25   A. I don't know that anybody has mentioned Marlo's        25 Q. Okay. Do you have any personal knowledge to the


Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                (55) Pages 217 - 220
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 18 of 23 Document 106-11
EEOC v.                                                                                                  Amy Stevenson
Wal-Mart Stores East, L.P.                                                                           September 21, 2018
                                                 Page 225                                                      Page 227

 1   Q. Got it. And did you tell DOJ it was a challenge       1 Q. "And I, as Marlo's guardian, had also asked Karen
 2   because it was causing her to either miss shifts or      2 to have her schedules switched back to accommodate
 3   leave early?                                             3 Marlo's known disabilities." And I think you've
 4   A. I'd have to keep reading. I don't know if I did.      4 testified you can't say that you specifically said
 5   Q. Well, I'm asking you based on your recollection,      5 "known disabilities" to Karen when you asked about
 6   did you communicate to them that one of the ways it      6 moving her shift back. Correct?
 7   was challenging for Marlo is that she didn't feel        7 A. I think I did.
 8   like she could stay for the entirety of her shift?       8    MS. VANCE: Objection. Misstates prior
 9   A. I think this is my only communication with them,      9 testimony.
10   and I'd have to read it in its entirety, like I         10    BY MR. HARLAN:
11   said, if I can.                                         11 Q. Okay. So your testimony is you have a recollection
12   Q. Okay. Yeah. Go ahead. Please read it.                12 of saying to Karen when asking to have Marlo's
13      THE VIDEOGRAPHER: Would this be a good               13 shift moved back to 12 to 4, "You need to do this
14   time to change the tape?                                14 because of her known disabilities." Are those the
15      MR. HARLAN: Yeah. Why don't we go off.               15 words you used?
16   You can keep reading it, and we'll go back on.          16 A. I believe so.
17      THE VIDEOGRAPHER: Okay. This is the end              17 Q. Um-hum.
18   of the third DVD, and it is 1 hour 45 minutes and       18 A. Because this was written right after that.
19   20 seconds long. We're off the record.                  19 Q. And what are the disabilities, plural, that she
20      (A break was taken.)                                 20 has?
21      THE VIDEOGRAPHER: We're on the record at             21 A. In -- Well, she's Down syndrome, and with that
22      2:30, and this is the beginning of the fourth DVD    22 comes disabilities -- learning challenged,
23   of Amy Stevenson's deposition.                          23 inability to adapt. I could go on and on, but
24      BY MR. HARLAN:                                       24 those are the two main that come to mind.
25   Q. Okay. So the question I wanted to know is whether    25 Q. A little bit further down it says, "She was told by


                                                 Page 226                                                      Page 228

 1   you told the DOJ it was a challenge for Marlo --         1   Karen not to come in on the two days in question."
 2   the change in shift was a challenge for her because      2   That's what Marlo told you?
 3   she couldn't -- she was either missing shifts or         3   A. Correct.
 4   leaving early. Did you tell the DOJ that?                4   Q. So that's a fact that you don't have any personal
 5   A. I did not see that in here.                           5   knowledge of.
 6   Q. Okay. And this was a phone call, you believe, or      6   A. Correct.
 7   was it something in writing that you submitted?          7   Q. And it's nothing Karen ever admitted or anybody at
 8   A. I typed this, I believe. Submitted.                   8   Wal-Mart admitted. Correct?
 9   Q. Like online?                                          9   A. I don't know that that was specifically discussed.
10   A. I think so.                                          10   So no.
11   Q. Okay. And do you recall hearing from the             11   Q. Okay. It wasn't something that came up in the
12   Department of Justice in response -- any response       12   manager meeting you had after her termination.
13   to what you had submitted?                              13   Correct?
14   A. I believe I received the response saying it was      14   A. I don't know.
15   going to be handled by the EEOC and, I think that       15   Q. You don't have any recollection of --
16   was the first and last of my conversation with          16   A. Correct.
17   them.                                                   17   Q. -- telling anybody at the managers meeting that
18   Q. Okay. Moving a little bit further down the page,     18   "Hey, I don't know why Marlo is being disciplined
19   "Marlo had asked both her supervisor, Julie, and HR     19   for missing -- being a no call, no show for two
20   manager, Karen, to be switched back to noon to          20   days when Karen told her not to come in." You
21   4 p.m." -- "to the noon to 4 p.m. shift." So            21   never said that to anybody at the managers meeting.
22   again, I believe you've touched on this, but you        22   Did you?
23   don't have any personal knowledge that she did          23   A. I don't know.
24   that. Correct?                                          24   Q. Why did Marlo -- Did Marlo say why Karen told her
25   A. Correct.                                             25   not to come in?

Min-U-Script®                    www.LexitasNG.com          Lexitas      888-267-1200                (57) Pages 225 - 228
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 19 of 23 Document 106-11
EEOC v.                                                                                                  Amy Stevenson
Wal-Mart Stores East, L.P.                                                                           September 21, 2018
                                                  Page 233                                                     Page 235

 1   indication to you that Ms. Stern knew that Marlo          1 Q. And I assume you have learned as a result of this
 2   did not understand the coachings? If you could            2 matter that the term "reasonable accommodation" is
 3   direct our attention to that language.                    3 a term of art within the Americans With
 4   A. I'm starting to read one, two, three, four, five,      4 Disabilities Act. Correct?
 5   six, seven lines down. I need to catch up with            5 A. I learned it the day she got fired, yes. Well, I
 6   myself. This is -- This outlines a conversation           6 think I knew the word, but -- words, but I knew a
 7   where Julia is doing the talking, and Marlo is not        7 lot more that day.
 8   saying anything. "She did not say one word the            8 Q. And subsequent to her termination, you've learned
 9   entire time."                                             9 that those are special words, correct, that have
10   Q. So in your mind the fact that she didn't say any      10 legal meaning?
11   words --                                                 11 A. Yeah -- Yes.
12   A. No. I'm not saying that. I'm reading out loud.        12 Q. So you contacted Karen Becker once. You believe
13   Q. Oh, I'm sorry. Go ahead. I don't want to              13 your mother spoke to her once based on what your
14   interrupt you.                                           14 mother relayed to you about Marlo's schedule. Do
15   A. What I'm saying is this e-mail outlines that she's    15 you have knowledge of anybody else being in
16   been talking to Marlo about the need to work those       16 communication with Wal-Mart about moving Marlo's
17   shifts, but in the same e-mail she's acknowledging       17 schedule back from -- or moving it back to 12 to 4?
18   -- and saying that Marlo understands it, but in the      18 A. All of those managers. Not just Karen.
19   same e-mail is acknowledging that Marlo doesn't          19 Q. I'm --
20   understand it and is not working those shifts 1 to       20 A. Julia. Robin.
21      5:30. So what was your question?                      21 Q. Who spoke to Julia?
22   Q. Well, you made reference to seeing an e-mail that     22 A. I --
23   evidenced that Ms. Stern had knowledge that Marlo        23 Q. Oh, I'm sorry. I may be confusing you because I'm
24   did not understand the coachings. And my question        24 not limited to a time frame. So prior to the
25   simply is, what in this e-mail is -- are facts that      25 termination, it's my understanding that you had a


                                                  Page 234                                                     Page 236

 1   indicate that Ms. Stern knew that Marlo didn't            1 conversation with Karen Becker, one, where you
 2   understand what was being communicated to her?            2 raised the issue of moving the schedule from 1 to 5
 3   A. She's saying right here that she told her that she     3 to 12 to 4, what it had been historically for your
 4   had to work those hours and then reported that she        4 sister. Correct?
 5   didn't work those hours. So to say she understood         5 A. Yes.
 6   is ludicrous while she's acting -- where action           6 Q. And you understand from talking to your mother that
 7   shows that she didn't understand. And she's               7 she also spoke to Karen Becker.
 8   acknowledging those actions.                              8 A. Yes.
 9   Q. Well, isn't one possibility that Marlo understood      9 Q. Okay. And my question is, prior to Marlo's
10   what she was supposed to do and just didn't do it?       10 termination, did anybody else to your knowledge
11   A. Not in Marlo's case.                                  11 speak to anyone at Wal-Mart about that subject?
12   Q. Well, but that is a possible explanation. Right?      12 A. Somebody outside of Wal-Mart?
13   That she didn't want to work those hours and             13 Q. No. At -- within Wal-Mart.
14   refused to do it.                                        14 A. Yeah. There's the e-mail that we just looked at is
15   A. That's a possible explanation.                        15 Julia -- I think that's the one where someone in
16   Q. Are you aware of anything in Wal-Mart's policies      16 the e-mail acknowledges that Marlo has been asking
17   that obligated them to contact you or anybody else       17 to have her --
18   in connection with the decision to coach and             18 Q. No. Aside from Marlo. Like any other family
19   discipline Marlo?                                        19 members?
20   A. I'm not privy to their policy.                        20 A. No. That's what I asked you. No. Outside of
21   Q. I think you testified about communicating with        21 Wal-Mart? No.
22   Wal-Mart seeking a "reasonable accommodation" for        22 Q. Okay. So the only conversations besides what Marlo
23   Marlo. Did you use those specific words when you         23 allegedly took up with people at Wal-Mart was you
24   talked to Ms. Becker?                                    24 speaking to Karen Becker once, and your mother, to
25   A. I don't recall.                                       25 your knowledge, based on what your mother told you,


Min-U-Script®                     www.LexitasNG.com          Lexitas     888-267-1200               (59) Pages 233 - 236
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 20 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                  Page 237                                                       Page 239

 1   speaking to her once.                                     1   A. They get a monthly pass, and she pays for that with
 2   A. Um-hum.                                                2   -- They go to the bus station once a month and buy
 3   Q. Is that "yes"?                                         3   their monthly pass.
 4   A. Yes. Sorry. I can't attest to how many times Mom       4   Q. They do that on their own?
 5   spoke to her because they would talk from time to         5   A. Um-hum.
 6   time.                                                     6   Q. Is that a "yes"?
 7   Q. But at least once.                                     7   A. Yes. Sorry.
 8   A. Yes.                                                   8   Q. It's okay. And when you take them grocery
 9   Q. Prior to Marlo's termination, had you had any          9   shopping, they -- Marlo will select her own food?
10   experience with Marlo not being forthcoming with         10   A. Yes.
11   information?                                             11   Q. She can get herself ready in the morning to go to
12   A. Yeah -- Yes.                                          12   work?
13   Q. In what context?                                      13   A. Yes. I -- Yes.
14   A. Marlo is a peacekeeper. That's also a Down            14   Q. Doesn't need help dressing?
15   syndrome trait.                                          15   A. No.
16   Q. So in what context did she try to be a peacekeeper    16   Q. All the activities of daily living she can do on
17   that resulted, based on your understanding, in her       17   her own?
18   not sharing information that you believe she should      18   A. Yes.
19   have otherwise shared?                                   19   Q. Getting on a bus, she doesn't need somebody out
20   A. She stopped going for a walk every day and didn't     20   there helping her get on the bus?
21   tell me that.                                            21   A. Yes.
22   Q. And how did you find out?                             22   Q. She knows how to catch the bus and where to get
23   A. Through conversation with her and Barb.               23   off?
24   Q. And when was that, approximately?                     24   A. Yes. It's not common for her to be by herself
25   A. A couple years ago.                                   25   other than when she was at Wal-Mart.

                                                  Page 238                                                       Page 240

 1 Q. Any other situation besides her hiding or                1   Q. And the bus --
 2 withholding information about her lack of walking?          2   A. Going to work and coming from work were the only
 3 A. Other instances or other --                              3   times I can remember she was on the bus by herself.
 4 Q. Yes. I'm sorry.                                          4   Q. And she's also able to transfer buses during her
 5 A. They have an exercise class that they go to, and if      5   route to and from work. Correct?
 6 they skip it, Marlo would not share that with me.           6   A. If it was part of her routine. Dropping her off
 7 Q. Have there been instances where there have been          7   somewhere in the city and saying "Find your way
 8 health issues that cropped up that Marlo withheld           8   home," I'm not confident about that. But her
 9 from you where she was sick or had experienced some         9   routine was solid.
10 mal-health issue, and she didn't tell you, and you         10   Q. And the bus that she would take to work or --
11 found out about it in some other way?                      11   Strike that. Well, there was a bus that would drop
12 A. Not that I can recall. She's pretty forthcoming         12   her off in the parking lot of the Wal-Mart?
13 and thinks I can cure her, so she'll tell me.              13   A. I think right in front of the door.
14 Q. Who controls Marlo's money?                             14   Q. And the same with leaving work?
15 A. Marlo, under my supervision.                            15   A. Yes.
16 Q. Okay. And what's that mean?                             16   Q. So your testimony was that Marlo -- It's important
17 A. She writes her own checks to pay her bills, and I       17   for her to follow routine. What was her routine on
18 just make sure she has her money in her checking           18   Thursday?
19 and not too little and not too much, and --                19   A. I imagine everything was the same except going to
20 Q. And she has a credit card?                              20   work. Getting on the bus and going to work and
21 A. No.                                                     21   getting on the bus and coming home.
22 Q. A debit card?                                           22   Q. Do you know what her Thursday routine was?
23 A. No.                                                     23   A. No.
24 Q. And so, for instance, when she takes the bus, does      24   Q. How about weekends? What's her weekend routine,
25 she pay with her own money?                                25   since she doesn't work on weekends?

Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                (60) Pages 237 - 240
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 21 of 23 Document 106-11
EEOC v.                                                                                                    Amy Stevenson
Wal-Mart Stores East, L.P.                                                                             September 21, 2018
                                                   Page 241                                                      Page 243

 1   A. I don't live with -- never have -- Well, not in our     1   made it problematic.
 2   adult life, I haven't lived with her. I don't -- I         2   Q. Are there ways to address that stress and still
 3   can't attest to what she does all day.                     3   have a new schedule? Could she, for instance, take
 4   Q. Why would she need a schedule that keeps her from       4   more frequent breaks? Would that help her adjust
 5   working weekends?                                          5   to a new schedule?
 6   A. The bus doesn't run.                                    6   A. I can't attest to something that didn't happen. I
 7   Q. Is there any other reason?                              7   don't know.
 8   A. Not that I'm aware of.                                  8   Q. And with respect to the eating -- the need to eat
 9   Q. And when you say, "The bus doesn't run," are you        9   at a particular time, I think you've testified that
10   sure?                                                     10   the challenge is not because she had some issue
11   A. No.                                                    11   like diabetes or low blood sugar or anything like
12   Q. Okay.                                                  12   that. It was routine.
13   A. Pretty sure.                                           13   A. That would be a correct statement.
14   Q. And how about Thursdays? Why is it important for       14   Q. Okay.
15   her not to work on Thursdays?                             15   A. However, I think in anybody you can without eating
16   A. I don't know that that was an important factor.        16   get experiences of low -- You don't have to be
17   That was just the way it was.                             17   diabetic to have problems with not eating.
18   Q. But it was an ask that she not work on Thursdays?      18   Q. Has any doctor observed that she has experienced
19   A. I don't know if it was an ask. I mean, that was        19   problems because of her change in routine of eating
20   more than 15 years ago. It may have been. I'm             20   Subway at Wal-Mart? That used to be her routine.
21   guessing it was more of an ask that she work four,        21   She'd have -- She'd arrive early, eat a big lunch
22   not five days, and Thursday was the odd day out.          22   at Wal-Mart, and it's my understanding looking at
23   Nothing happened on Thursday that I can recall.           23   her medical records, that routine changed. So she
24   Q. So is it fair to say that with respect to her need     24   stopped having a big lunch at Wal-Mart. Correct?
25   for routine, she has the ability to learn new             25   Well, let me ask you a different question. Were

                                                   Page 242                                                      Page 244

 1 routines. Correct?                                           1 you aware that apparently her normal routine was to
 2 A. With a great deal of hardship. I would like to            2 come to work early at Wal-Mart, eat a big lunch --
 3 think that over time, a new routine, but it would            3 A. I don't know about a big -- I don't know how you're
 4 take time.                                                   4 defining "a big lunch," but I believe she went in
 5 Q. And am I correct that throughout her time at              5 and had a Subway sub.
 6 Wal-Mart, there have been occasions when she worked          6 Q. All right. So that was her normal routine. She'd
 7 -- Before her schedule was more consistently                 7 come in before her shift started, eat --
 8 changed from 12 to 4 to 1 to 5, there were                   8 A. I believe so.
 9 occasions when she worked different hours.                   9 Q. And obviously at some point she stopped doing that.
10 Correct?                                                    10 She's no longer eating Subway at Wal-Mart. And my
11 A. I don't know.                                            11 question is simply, has any medical professional
12 Q. Would she have to come in extra on some occasions?       12 observed that that change has caused some mental or
13 A. I feel like there may have been times she came in        13 physical issue for her?
14 early, but I don't know.                                    14 A. No. She still has a sandwich every day for lunch,
15 Q. Would there be anything about her condition that         15 so there's not been any change.
16 would preclude her from coming in earlier?                  16 Q. Well, it's been a change in terms of eating Subway.
17 A. As long as she got her lunch, I don't think so.          17 A. Location of where she ate? No.
18 Q. How about staying late? You know, it looks like          18 Q. Okay. And, in fact, the change has been beneficial
19 she was -- her normal schedule was to leave work by         19 because it looks like she's in better condition
20 4, and then when she got her adjusted schedule, it          20 because she's not eating Subway every day. Right?
21 was 5. Is there any reason that she couldn't work           21 That's what a doctor reported or a medical
22 after 5 if she came in later?                               22 professional that she saw?
23 A. Any reason?                                              23 A. I'm not privy to that. I know she's in an exercise
24 Q. Yeah. I mean, let's assume --                            24 class every day. I don't remember anybody ever
25 A. It caused her stress, which made her sick, which         25 saying she stopped eating Subway so she's in better


Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                (61) Pages 241 - 244
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 22 of 23 Document 106-11
EEOC v.                                                                                                   Amy Stevenson
Wal-Mart Stores East, L.P.                                                                            September 21, 2018
                                                   Page 277                                                     Page 279

 1   this right and be sure it doesn't happen to anybody        1   Q. And when we looked through medical records, is it
 2   else and that she's made whole in the matter. So           2   typical in Marlo's medical history for her to be
 3   if that presents itself, I will --                         3   accompanied at her medical appointments?
 4      BY MR. HARLAN:                                          4   A. Yes.
 5   Q. You would work with Marlo to see that she's able to     5   Q. Okay. And why -- Is there a reason why Marlo's
 6   get through the examination?                               6   accompanied to medical appointments?
 7   A. I would -- If it presents itself, I'll visit that       7   A. As -- In really all things, Marlo can explain
 8   then.                                                      8   herself, speak for herself. My being there or her
 9   Q. Okay. I don't have any other questions.                 9   mother being there can help to expound upon what
10      MS. VANCE: Okay.                                       10   she's saying. If she goes in to the doctor's
11      EXAMINATION                                            11   office and says, "My arm hurts," that might be all
12      BY MS. VANCE:                                          12   you get from her; whereas somebody along with her
13   Q. I want to direct your attention to the managers        13   can explain everything they've heard about her
14   meeting you testified about. What was the end             14   talking about her arm. So it's really
15   result of that meeting?                                   15   expounding --
16   A. That they were going to get back to me.                16   Q. Okay.
17   Q. About what?                                            17   A. -- on what she can say and remembering and making
18   A. If they could make the -- At that time I knew the      18   sure she does what the doctor orders and et cetera.
19   word "reasonable accommodation" of restoring              19   Q. Have you ever seen a situation where a medical
20   Marlo's work shifts to noon to 4 because, in fact,        20   provider asked a question she did not understand?
21   they had created the problem itself of switching          21   A. I'm sure I have. I'm trying to recall one.
22   her to 1 to 5 and 1 to 5:30, and it seemed pretty         22   Q. Okay. Did -- And you testified that you observed
23   simple to me that they would just switch it back,         23   Wal-Mart's expert, Dr. Thompson, examine Marlo.
24   but the end result was that they would get back to        24   Correct?
25   me. That was all. We didn't have to do anything.          25   A. Yes.

                                                   Page 278                                                     Page 280

 1   We didn't have to -- That was it. That was all we          1 Q. Did you observe at that time Marlo being asked any
 2   needed to do.                                              2 question by Dr. Thompson that she did not
 3   Q. Did they give you any information that would            3 understand?
 4   explain why they couldn't do that right then and           4 A. Many questions that she didn't understand.
 5   there?                                                     5 Q. Okay. I want to -- You testified Marlo broke down
 6   A. No. I was actually surprised they couldn't. I --        6 after the psychological examination from
 7   No.                                                        7 Dr. Thompson. Can you explain a little more about
 8   Q. Were you -- Did they give you any information that      8 the details of that, please?
 9   there were certain steps they were going --                9 A. Yes. When she was done in that room, we left
10   somebody in the room was going to take?                   10 quickly, as I recall. Marlo walked behind Barb and
11   A. I remember Karen having to talk with regional. I       11 I, not with us, so extra attention was paid to
12   remember the word "regional."                             12 that. And we left the building, walked to the car,
13   Q. Did you have any homework or takeaway                  13 and Marlo was probably five to ten feet behind us
14   responsibilities walking out of that meeting that         14 the whole time. I opened her door. She got in.
15   you were going to do?                                     15 We got out of the city, we're going down the
16   A. Not that I recall, no.                                 16 interstate, and all of a sudden her hands started
17   Q. Okay. You testified that Wal-Mart's expert -- and      17 trembling -- And she hadn't said anything at that
18   I think Dr. Thompson is his name -- in your opinion       18 point, but her hands started trembling, and then
19   did nothing abusive to Marlo during the examination       19 she put her head in her hands and said, "Why me?
20   of her. Correct?                                          20 Why me?" And she was bawling. And Barb from the
21   A. Correct.                                               21 back seat was consoling her. I was on the
22   Q. I want to ask on that topic. Has Marlo ever had an     22 interstate unable to pull over, but I put my hand
23   experience with a psychologist that was similar in        23 on her, and after a couple minutes of just letting
24   any way to her exam with Dr. Thompson?                    24 it all out and being encouraged by Barb and I to
25   A. Not to the best of my knowledge.                       25 just let it all out, then the rest of the ride was


Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200               (70) Pages 277 - 280
      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 23 of 23 Document 106-11
